COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  MARIA CYNTHIA BUSTAMANTE,                     §               No. 08-18-00037-CR

                            Appellant,          §                 Appeal from the

  v.                                            §           County Criminal Court No. 4

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20140C06099)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 12, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Leonard Morales, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 12, 2019.


              IT IS SO ORDERED this 29th day of January, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.